Case: 21-11275     Document: 00516421711         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2022
                                  No. 21-11275
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Christopher Ware,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:15-CR-494-2


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          John Christopher Ware, federal prisoner # 97441-379, appeals the
   denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A), which was based on his contention that his age and medical
   conditions, including obesity, Type 2 diabetes, renal tubulointerstitial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11275      Document: 00516421711             Page: 2   Date Filed: 08/05/2022




                                       No. 21-11275


   disease, uncontrolled hypertension, and cerebrovascular disease, combined
   with the COVID-19 pandemic, constituted extraordinary and compelling
   reasons warranting early release.
          We review the denial of a motion for compassionate release for an
   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). Contrary to Ware’s contention, there is no indication that the
   district court felt constrained by U.S.S.G. § 1B1.13, p.s., and its commentary.
   Rather, the district court permissibly considered § 1B1.13 in its independent
   assessment of whether prison conditions and Ware’s age and particular
   medical conditions were sufficiently compelling and extraordinary to entitle
   him to relief. See United States v. Thompson, 984 F.3d 431, 433-35 (5th Cir.),
   cert. denied, 141 S. Ct. 2688 (2021); see also United States v. Rodriguez, 27 F.4th
   1097, 1099-1101 & n.2 (5th Cir. 2022). Additionally, when Ware filed his
   motion, 74 percent of his sentence remained to be served.
          Accordingly, Ware has failed to show that the district court abused its
   discretion in denying his motion for compassionate release. See Rodriguez, 27
   F.4th at 1100-01; Thompson, 984 F.3d at 433-35; Chambliss, 948 F.3d at 693.
   The judgment of the district court is AFFIRMED.




                                            2